Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date between SILICON VALLEY BANK, a California corporation (“Bank”), and ISTA
PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), provides the terms
on which Bank shall lend to Borrower and Borrower shall repay Bank. The parties
agree as follows:

 

  1 ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

  2 LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

 

2.2 Revolving Advances.

 

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Revolving Line. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.

 

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

 

2.3 Overadvances. If, at any time, the Advances under Section 2.2 exceed the
Revolving Line, Borrower shall immediately pay to Bank in cash such excess.

 

2.4 General Provisions Relating to the Advances. Each Advance shall, at
Borrower’s option in accordance with the terms of this Agreement, be either in
the form of a Prime Rate Advance or a LIBOR Advance. Borrower shall pay interest
accrued on the Advances at the rates and in the manner set forth in Section 2.5.

 

2.5 Payment of Interest on the Credit Extensions.

 

(a) Computation of Interest. Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

 

(b) Advances. Each Advance shall bear interest on the outstanding principal
amount thereof from the date when made, continued or converted until paid in
full at a rate per annum equal to the Prime Rate or the LIBOR Rate plus the
LIBOR Rate Margin, as the case may be. On and after the expiration of any
Interest Period applicable to any LIBOR Advance outstanding on the date of
occurrence of an Event of Default or acceleration of the Obligations, the
Effective Amount of such LIBOR Advance shall, during the continuance of such
Event of Default or after acceleration, bear interest at a rate per annum equal
to the Prime Rate plus five percent (5.00%). Pursuant to the terms hereof,
interest on each Advance shall be paid in arrears on each Interest Payment Date.

 

1



--------------------------------------------------------------------------------

Interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Advances shall be due and payable on the Revolving Line Maturity Date.

 

(c) Default Interest. Except as otherwise provided in Section 2.5(b), after an
Event of Default, Obligations shall bear interest five percent (5.00%) above the
rate effective immediately before the Event of Default (the “Default Rate”).
Payment or acceptance of the increased interest provided in this Section 2.5(c)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.

 

(d) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change. Bank shall use its best
efforts to give Borrower prompt notice of any such change in the Prime Rate;
provided, however, that any failure by Bank to provide Borrower with notice
hereunder shall not affect Bank’s right to make changes in the interest rate of
the Prime Rate Advances based on changes in the Prime Rate.

 

(e) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.6(a) hereunder. Subject to Sections 3.6
and 3.7, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.

 

(f) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments
when due, or any other amounts Borrower owes Bank, when due. Bank shall promptly
notify Borrower after it debits Borrower’s accounts. These debits shall not
constitute a set-off.

 

2.6 Fees. Borrower shall pay to Bank:

 

(a) Commitment Fee. A fully earned, non-refundable commitment fee of $6,250, on
the Effective Date;

 

(b) Renewal Fee. A renewal fee of $25,000 due and payable on the Renewal Date
unless this Agreement is terminated on or before the Renewal Date; and

 

(c) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses, plus expenses, for documentation and negotiation of this Agreement)
incurred through and after the Effective Date, when due.

 

  3 CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Initial Advance. Bank’s obligation to make the
initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

 

(a) Borrower shall have delivered duly executed original signatures to the Loan
Documents to which it is a party;

 

(b) Borrower shall have delivered duly executed original signatures to the
Control Agreements;

 

(c) Borrower shall have delivered its Operating Documents and a good standing
certificate of Borrower certified by the Secretary of State of the State of
Delaware as of a date no earlier than thirty (30) days prior to the Effective
Date;

 

2



--------------------------------------------------------------------------------

(d) Borrower shall have delivered the Perfection Certificate(s) executed by
Borrower;

 

(e) Borrower shall have delivered duly executed original signatures to the
completed Borrowing Resolutions for Borrower;

 

(f) Borrower shall have delivered the insurance policies and/or endorsements
required pursuant to Section 6.4 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Bank; and

 

(g) Borrower shall have paid the fees and Bank Expenses then due as specified in
Section 2.5 hereof.

 

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

 

(a) timely receipt of a Notice of Borrowing; and

 

(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Notice of Borrowing, and on the effective
date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

 

(c) in Bank’s sole discretion, there has not been a Material Adverse Change.

 

3.3 Covenant to Deliver.

 

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension. Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.

 

3.4 Procedures for Borrowing.

 

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, each Advance shall be made
upon Borrower’s irrevocable written notice delivered to Bank in the form of a
Notice of Borrowing, each executed by a Responsible Officer of Borrower or his
or her designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee. Borrower
will indemnify Bank for any loss Bank suffers due to such reliance. Such Notice
of Borrowing must be received by Bank prior to 11:00 a.m. Pacific time, (i) at
least three (3) Business Days prior to the requested Funding Date, in the case
of LIBOR Advances, and (ii) at least one (1) Business Day prior to the requested
Funding Date, in the case of Prime Rate Advances, specifying:

 

(i) the amount of the Advance, which, if a LIBOR Advance is requested, shall be
in an aggregate minimum principal amount of $500,000 or in any integral multiple
of $500,000 in excess thereof;

 

(ii) the requested Funding Date;

 

3



--------------------------------------------------------------------------------

(iii) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and

 

(iv) the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Advance comprised of LIBOR
Advances, such Interest Period shall be one (1) month.

 

(b) The proceeds of all such Advances will then be made available to Borrower on
the Funding Date by Bank by transfer to the Designated Deposit Account and,
subsequently, by wire transfer to such other account as Borrower may instruct in
the Notice of Borrowing. No Advances shall be deemed made to Borrower, and no
interest shall accrue on any such Advance, until the related funds have been
deposited in the Designated Deposit Account.

 

3.5 Conversion and Continuation Elections.

 

(a) So long as (i) no Event of Default or Default exists; (ii) Borrower shall
not have sent any notice of termination of this Agreement; and (iii) Borrower
shall have complied with such customary procedures as Bank has established from
time to time for Borrower’s requests for LIBOR Advances, Borrower may, upon
irrevocable written notice to Bank:

 

(i) elect to convert on any Business Day, Prime Rate Advances in an amount equal
to $500,000 or any integral multiple of $500,000 in excess thereof into LIBOR
Advances;

 

(ii) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$500,000 or any integral multiple of $500,000 in excess thereof); provided, that
if the aggregate amount of LIBOR Advances shall have been reduced, by payment,
prepayment, or conversion of part thereof, to be less than $500,000, such LIBOR
Advances shall automatically convert into Prime Rate Advances, and on and after
such date the right of Borrower to continue such Advances as, and convert such
Advances into, LIBOR Advances shall terminate; or

 

(iii) elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$500,000 or any integral multiple of $500,000 in excess thereof) into Prime Rate
Advances.

 

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 11:00 a.m. Pacific time at least
(i) three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Advances are to be converted into or continued as LIBOR Advances;
and (ii) one (1) Business Day in advance of the Conversion Date, if any Advances
are to be converted into Prime Rate Advances, in each case specifying the:

 

(i) proposed Conversion Date or Continuation Date;

 

(ii) aggregate amount of the Advances to be converted or continued which, if any
Advances are to be converted into or continued as LIBOR Advances, shall be in an
aggregate minimum principal amount of $500,000 or in any integral multiple of
$500,000 in excess thereof;

 

(iii) nature of the proposed conversion or continuation; and

 

(iv) duration of the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances, Borrower shall be deemed to have elected
to convert such LIBOR Advances into Prime Rate Advances.

 

4



--------------------------------------------------------------------------------

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default or Default shall exist, or (ii) the
aggregate principal amount of the Prime Rate Advances which have been previously
converted to LIBOR Advances, or the aggregate principal amount of existing LIBOR
Advances continued, as the case may be, at the beginning of an Interest Period
shall at any time during such Interest Period exceed the Revolving Line.
Borrower agrees to pay Bank, upon demand by Bank (or Bank may, at its option,
charge the Designated Deposit Account or any other account Borrower maintains
with Bank) any amounts required to compensate Bank for any loss, reasonable
cost, or expense incurred by Bank, as a result of the conversion of LIBOR
Advances to Prime Rate Advances pursuant to any of the foregoing under clauses
(i) and (ii) of this Section 3.5(d).

 

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances, but the
provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Advances.

 

3.6 Special Provisions Governing LIBOR Advances.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Advances as to the
matters covered:

 

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

 

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Advance on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to Advances in respect of
which such determination was made shall be deemed to be rescinded by Borrower.

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any (including any interest paid by Bank to
lenders of funds borrowed by it to make or carry its LIBOR Advances and any
loss, expense or liability incurred by Bank in connection with the liquidation
or re-employment of such funds) such that Bank may incur: (i) if for any reason
(other than a default by Bank or due to any failure of Bank to fund LIBOR
Advances due to impracticability or illegality under Sections 3.7(d) and 3.7(e))
a borrowing or a conversion to or continuation of any LIBOR Advance does not
occur on a date specified in a Notice of Borrowing or a Notice of
Conversion/Continuation, as the case may be, or (ii) if any principal payment or
any conversion of any of its LIBOR Advances occurs on a date prior to the last
day of an Interest Period applicable to that Advance.

 

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 2.5 shall be made as
though Bank had actually funded each of its relevant LIBOR Advances through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.6 and under
Section 2.5.

 

5



--------------------------------------------------------------------------------

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.

 

3.7 Additional Requirements/Provisions Regarding LIBOR Advances.

 

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such Advance, Borrower
shall immediately notify Borrower’s account officer at Bank and, on demand by
Bank, pay Bank the amount (if any) by which (i) the additional interest which
would have been payable on the amount so received had it not been received until
the last day of such Interest Period exceeds (ii) the interest which would have
been recoverable by Bank by placing the amount so received on deposit in the
certificate of deposit markets, the offshore currency markets, or United States
Treasury investment products, as the case may be, for a period starting on the
date on which it was so received and ending on the last day of such Interest
Period at the interest rate determined by Bank in its reasonable discretion.
Bank’s determination as to such amount shall be conclusive absent manifest
error.

 

(b) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Advances relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

 

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which Bank has its principal office);

 

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Advances or any deposits referred to
in the definition of LIBOR); or

 

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

 

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7. Determinations and allocations by Bank for purposes of this
Section 3.7 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Advances, of making or maintaining Advances, or on
amounts receivable by it in respect of Advances, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

 

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within

 

6



--------------------------------------------------------------------------------

fifteen (15) days after demand by Bank, Borrower shall pay to Bank such
additional amount or amounts as will compensate Bank for such reduction. A
statement of Bank claiming compensation under this Section 3.7(c) and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive absent manifest error.

 

(d) If, at any time, Bank, in its reasonable discretion, determines that (i) the
amount of LIBOR Advances for periods equal to the corresponding Interest Periods
are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make additional LIBOR Advances after
the date of such notice shall terminate; provided, however, such Obligation
shall not terminate if Bank and Borrower agree in writing to a different
interest rate applicable to LIBOR Advances.

 

(e) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the Advances in full with accrued interest thereon and all
other amounts payable by Borrower hereunder (including, without limitation, any
amount payable in connection with such prepayment pursuant to Section 3.7(a)) or
Borrower may elect to have outstanding Advances converted into or continued as
Prime Rate Advances by giving notice (by facsimile or by telephone confirmed in
writing) to Bank of such modification on the date on which Bank gives notice of
its determination as described above. Notwithstanding the foregoing, to the
extent a determination by Bank as described above relates to a LIBOR Advance
then being requested by Borrower pursuant to a Notice of Borrowing or a Notice
of Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.6(c), to (i) rescind such Notice of Borrowing or Notice
of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.

 

  4 CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

 

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
Upon termination of Bank’s Lien in the Collateral in accordance with Section 4.1
above, Bank shall promptly file a termination statement terminating any
financing statements filed hereunder and, if Bank does not promptly file such
termination statement, Bank hereby authorizes Borrower to file such termination
statement.

 

7



--------------------------------------------------------------------------------

  5 REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Authorization. Borrower and each of its Subsidiaries
are duly existing and in good standing in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business. In connection with this Agreement, Borrower has delivered to Bank a
completed certificate entitled “Perfection Certificate” signed by Borrower.
Borrower represents and warrants to Bank that (a) Borrower’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its state of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete as of the date
of the Perfection Certificate.

 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could have a material adverse effect
on Borrower’s business.

 

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Bank notice
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee
(other than as provided in the Perfection Certificate or other as may been
previously disclosed to and consented to by Bank), then Borrower will first
receive the written consent of Bank and such bailee must execute and deliver a
bailee agreement in form and substance satisfactory to Bank in its sole
discretion.

 

5.3 Intellectual Property. Borrower has sufficient rights to use its
intellectual property material to its business. To the best of Borrower’s
knowledge, no claim has been made that any part of the intellectual property
material to Borrower’s business violates the rights of any third party except to
the extent such claim could not reasonably be expected to have a material
adverse effect on Borrower’s business.

 

5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than $500,000.

 

5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

 

8



--------------------------------------------------------------------------------

5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

 

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance in violation of applicable
law. Borrower and each of its Subsidiaries have obtained all consents, approvals
and authorizations of, made all declarations or filings with, and given all
notices to, all government authorities that are necessary to continue its
business as currently conducted.

 

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

 

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower. Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

 

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

 

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representations, warranties, or other statements were made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

  6 AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1 Government Compliance. Borrower shall, and shall cause each of its
Subsidiaries to, maintain its legal existence and good standing in its
jurisdiction of formation and each jurisdiction in which the nature of its
business requires them to be so qualified, except where the failure to take such
action would not reasonably be expected to have a material adverse effect on
Borrower’s and its Subsidiaries’ business or operations, taken as a whole;
provided, that (a) the legal existence of any Subsidiary that is not a Guarantor
may be terminated or

 

9



--------------------------------------------------------------------------------

permitted to lapse, and any qualification of such Subsidiary to do business may
be terminated or permitted to lapse, if, in the good faith judgment of Borrower,
such termination or lapse is in the best interests of Borrower and its
Subsidiaries, taken as a whole, and (b) Borrower may not permit its
qualification to do business in the jurisdiction of its chief executive office
to terminate or lapse; and provided, further, that this Section 6.2 shall not be
construed to prohibit any other transaction that is otherwise permitted in
Section 7 of this Agreement.

 

Borrower shall comply, and shall have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on Borrower’s business

 

6.2 Financial Statements, Reports, Certificates.

 

(a) Deliver to Bank: (i) as soon as available, but no later than five
(5) Business Days after filing with the Securities and Exchange Commission, the
Borrower’s 10K, 10Q, and 8K reports; (ii) a Compliance Certificate together with
delivery of the 10K and 10Q reports; (iii) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of $500,000 or more; and
(iv) budgets, sales projections, operating plans or other financial information
Bank reasonably requests.

 

Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant to
Section 6.2(a)(i) shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower’s or another
website on the Internet; provided, that Borrower shall provide paper copies to
Bank of the Compliance Certificates required by Section 6.2(a)(ii).

 

(b) Within thirty (30) days after the last day of each of the first two
(2) months of each calendar quarter, deliver to Bank Borrower-prepared monthly
unaudited financial statements together with a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement.

 

(c) Allow Bank to audit, at reasonable times and upon reasonable notice,
Borrower’s Collateral at Borrower’s expense.

 

6.3 Taxes; Pensions. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting pursuant to the terms of
Section 5.9 hereof) and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

 

6.4 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as an additional lender loss
payee and waive subrogation against Bank, and all liability policies shall show,
or have endorsements showing, Bank as an additional insured. All policies (or
the loss payable and additional insured endorsements) shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Bank’s option, be payable to Bank on
account of the Obligations. Notwithstanding the foregoing, so long as no Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy in the aggregate, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest, and after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 6.4 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.4, and take
any action under the policies Bank deems prudent.

 

10



--------------------------------------------------------------------------------

6.5 Operating Accounts.

 

(a) Maintain its and its Domestic Subsidiaries’ primary depository and operating
accounts with Bank and Bank’s affiliates.

 

(b) On and after January 31, 2006, maintain its and its Subsidiaries’ securities
accounts with Bank and Bank’s affiliates which accounts shall represent at least
50% of the dollar value of Borrower’s and such Subsidiaries securities accounts
at all financial institutions.

 

(c) In addition, for each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder. The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees and identified to Bank by Borrower as such.

 

6.6 Financial Covenants. Borrower shall maintain, on a consolidated basis with
respect to Borrower and its Subsidiaries:

 

(a) Adjusted Quick Ratio. A ratio of Quick Assets to Current Liabilities minus
Deferred Revenue of at least 1.50 to 1.00 as of the last day of each month.

 

(b) Maximum Losses. Not suffer any net loss plus non-cash expenses (except for
depreciation and amortization) as indicated in Borrower’s financial statements
prepared in accordance with GAAP in excess of (i) $11,500,000 for the quarter
ending December 31, 2005, (ii) $10,500,000 for the quarter ending March 31,
2006, (iii) $8,500,000 for the quarter ending June 30, 2006, (iv) $7,000,000 for
the quarter ending September 30, 2006 and (v) $5,000,000 for each quarter ending
thereafter.

 

6.7 Protection of Intellectual Property Rights. To the extent it has the right
to do so, Borrower shall: (a) protect, defend and maintain the validity and
enforceability of its intellectual property material to its business;
(b) promptly advise Bank in writing of material infringements of its
intellectual property material to its business; and (c) not allow any of its
intellectual property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s written consent.

 

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

 

6.9 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.

 

  7 NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for:

 

(a) Transfers in the ordinary course of business for reasonably equivalent
consideration;

 

11



--------------------------------------------------------------------------------

(b) Transfers to Borrower or any of its Subsidiaries from Borrower or any of its
Subsidiaries;

 

(c) Transfers of property for fair market value or otherwise in the ordinary
course of business and consistent with past practice, such as free product
samples;

 

(d) Transfers of property in connection with sale-leaseback transactions;

 

(e) Transfers of property to the extent such property is exchanged for credit
against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

 

(f) Transfers constituting non-exclusive licenses and similar arrangements for
the use of any the property of Borrower or its Subsidiaries and, with respect to
property immaterial to the business of Borrower and not generating revenue,
other licenses and similar arrangements that may be exclusive in some or all
respects;

 

(g) Transfers otherwise permitted by the Loan Documents;

 

(h) sales or discounting of delinquent accounts in the ordinary course of
business;

 

(i) Transfers associated with the making or disposition of a Permitted
Investment;

 

(j) Transfers in connection with a permitted acquisition of a portion of the
assets or rights acquired; and

 

(k) Transfers not otherwise permitted in this Section 7.1, provided, that the
aggregate book value of all such Transfers by Borrower and its Subsidiaries,
together, shall not exceed in any fiscal year, two and one-half percent
(2.5%) of Borrower’s consolidated total assets as of the last day of the fiscal
year immediately preceding the date of determination.

 

7.2 Changes in Business; Jurisdiction of Formation. Engage in any material line
of business other than those lines of business conducted by Borrower and its
Subsidiaries on the date hereof and any businesses reasonably related,
complementary or incidental thereto or reasonable extensions thereof. Borrower
will not, without prior written notice, change its jurisdiction of formation.

 

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any Person other than with Borrower
or any Subsidiary, or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of a Person other than
Borrower or any Subsidiary, except where no Event of Default has occurred and is
continuing or would result from such action during the term of this Agreement,
and (a) Borrower is the surviving entity or the ultimate parent entity or
(b) such merger or consolidation is a Transfer otherwise permitted pursuant to
Section 7.1 hereof.

 

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

 

7.5 Encumbrance. Except as is otherwise permitted hereunder and except for
“Permitted Liens,” create, incur, or allow any Lien on any of the Collateral, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, permit any Collateral not
to be subject to the first priority security interest granted herein.

 

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.5(b) hereof.

 

7.7 Distributions; Investments. (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any

 

12



--------------------------------------------------------------------------------

dividends or make any distribution or payment or redeem, retire or purchase any
capital stock other than Permitted Distributions.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
(a) transactions approved by the Audit Committee or a committee of independent
directors of Borrower’s Board of Directors; or (b) transactions among Borrower
and its Subsidiaries and among Borrower’s Subsidiaries so long as no Event of
Default exists or could result therefrom.

 

7.9 Subordinated Debt. Make or permit any payment on or amendments of any
Subordinated Debt, except (a) payments pursuant to the terms of the Subordinated
Debt; (b) payments made with Borrower’s capital stock or other Subordinated
Debt; (c) amendments to Subordinated Debt so long as such Subordinated Debt
remains subordinated in right of payment to this Agreement and any Liens
securing such Subordinated Debt remain subordinate in priority to Bank’s Lien
hereunder; or (d) other purchases or payments of Subordinated Debt, provided
that the aggregate amount of such purchases or payments made pursuant to this
clause (d) during the period commencing on the Effective Date and ending on the
date of determination, when combined with distributions, dividends or purchases
of Borrower’s capital stock in cash during such period, shall not exceed
$500,000, and no Event of Default exists or could result from such purchases.

 

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

7.11 Negative Pledge on Intellectual Property. Except as is otherwise permitted
hereunder and except for Permitted Liens, Borrower shall not sell, transfer,
assign, mortgage, pledge, lease, grant a security interest in, or encumber any
of Borrower’s intellectual property, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, including, without limitation, the
following: (a) any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held; (b) all mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired; (c) any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;
(d) any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held; (e) all patents, patent
applications and like protections including, without limitation, improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same, including without limitation the patents and
patent applications; (f) any trademark and service mark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by such trademarks, including without limitation; (g) any
and all claims for damages by way of past, present and future infringements of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above; (h) all licenses or other rights to use any of
the foregoing, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; (i) all amendments, extensions,
renewals and extensions relating to the forgoing; and (j) all proceeds and
products of the foregoing, including without limitation all payments under
insurance or any indemnity or warranty payable in respect of any of the
foregoing.

 

13



--------------------------------------------------------------------------------

  8 EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable. During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);

 

8.2 Covenant Default.

 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2 or 6.6
or violates any covenant in Section 7; or

 

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, any
Loan Documents, and as to any default (other than those specified in Section 8
below) under such other term, provision, condition, covenant or agreement that
can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

 

8.3 Material Adverse Change. A Material Adverse Change occurs;

 

8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days; (b) the service of
process upon Borrower seeking to attach, by trustee or similar process, any
funds of Borrower on deposit with Bank, or any entity under control of Bank
(including a subsidiary); (c) Borrower is enjoined, restrained, or prevented by
court order from conducting a material part of its business; (d) a judgment or
other claim in excess of $500,000 becomes a Lien on any of Borrower’s assets; or
(e) a notice of lien, levy, or assessment in excess of $500,000 is filed against
any of Borrower’s assets by any government agency and not paid within ten
(10) days after Borrower receives notice. These are not Events of Default if
stayed or if a bond is posted pending contest by Borrower (but no Credit
Extensions shall be made during the cure period);

 

8.5 Insolvency. Borrower is unable to pay its debts (including trade debts) as
they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

 

8.6 Other Agreements. If Borrower fails to (a) make any payment that is due and
payable with respect to any Material Indebtedness and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto, or (b) perform or observe any other condition or
covenant, or any other event shall occur or condition exist under any agreement
or instrument relating to any Material Indebtedness, and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto and the effect of such failure, event or
condition is to cause the holder or holders of such Material Indebtedness to
accelerate the maturity of such Material Indebtedness or cause the mandatory
repurchase of any Material Indebtedness;

 

8.7 Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $500,000 (not covered by
independent third-party insurance) shall be rendered against

 

14



--------------------------------------------------------------------------------

Borrower and shall remain unsatisfied and unstayed for a period of ten (10) days
after the entry thereof (provided that no Credit Extensions will be made prior
to the satisfaction or stay of such judgment);

 

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or

 

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement.

 

  9 BANK’S RIGHTS AND REMEDIES

 

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:

 

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

 

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

 

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

 

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

 

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral in accordance with applicable law,
including the Code. Bank is hereby granted a non-exclusive, royalty-free license
or other right to use, without charge, Borrower’s labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Bank’s exercise of its rights under this
Section, Borrower’s rights under all licenses and all franchise agreements inure
to Bank’s benefit;

 

(g) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

 

(h) demand and receive possession of Borrower’s Books; and

 

(i) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

 

15



--------------------------------------------------------------------------------

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

 

9.3 Accounts Verification; Collection. Whether or not an Event of Default has
occurred and is continuing, Bank may (upon prior notice to Borrower if no Event
of Default exists) notify any Person owing Borrower money of Bank’s security
interest in such funds and verify the amount of such account. After the
occurrence of an Event of Default, any amounts received by Borrower shall be
held in trust by Borrower for Bank, and, if requested by Bank, Borrower shall
immediately deliver such receipts to Bank in the form received from the Account
Debtor, with proper endorsements for deposit.

 

9.4 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.4 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

9.5 Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, Bank shall apply any funds in its possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to Bank Expenses, including without limitation, the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Bank in the
exercise of its rights under this Agreement; second, to the interest due upon
any of the Obligations; and third, to the principal of the Obligations and any
applicable fees and other charges, in such order as Bank shall determine in its
sole discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If an
Event of Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

 

9.6 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

 

9.7 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect,

 

16



--------------------------------------------------------------------------------

or diminish any right of Bank thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by Bank and then is only effective for the specific instance and purpose
for which it is given. Bank’s rights and remedies under this Agreement and the
other Loan Documents are cumulative. Bank has all rights and remedies provided
under the Code, by law, or in equity. Bank’s exercise of one right or remedy is
not an election, and Bank’s waiver of any Event of Default is not a continuing
waiver. Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

9.8 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

 

  10 NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

 

If to Borrower:

  

ISTA Pharmaceuticals, Inc.

    

15295 Alton Parkway

    

Irvine, CA 92618

    

Attn: Lauren Silvernail

    

Fax: 949-789-7744

    

Email: lsilvernail@istavision.com

With a copy to:

  

Stradling Yocca Carlson & Rauth

    

660 Newport Center Drive, Suite 1600

    

Newport Beach, CA 92660

    

Attn: Robert Funsten

    

Fax: (949) 725-4100

    

Email: rfunsten@sycr.com

If to Bank:

  

Silicon Valley Bank

    

38 Technology Drive, Suite 150

    

Irvine, CA 92618

    

Attn: Derek Hoyt

    

Fax: (949) 789-1930

    

Email: dhoyt@svbank.com

 

  11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such

 

17



--------------------------------------------------------------------------------

court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

  12 GENERAL PROVISIONS

 

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

 

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by Bank’s gross negligence or willful misconduct.

 

12.3 Limitation of Actions. Any claim or cause of action by Borrower against
Bank, its directors, officers, employees, agents, accountants, attorneys, or any
other Person affiliated with or representing Bank based upon, arising from, or
relating to this Loan Agreement or any other Loan Document, or any other
transaction contemplated hereby or thereby or relating hereto or thereto, or any
other matter, cause or thing whatsoever, occurred, done, omitted or suffered to
be done by Bank, its directors, officers, employees, agents, accountants or
attorneys, shall be barred unless asserted by Borrower by the commencement of an
action or proceeding in a court of competent jurisdiction by the filing of a
complaint within one year after the first act, occurrence or omission upon which
such claim or cause of action, or any part thereof, is based, and the service of
a summons and complaint on an officer of Bank, or on any other person authorized
to accept service on behalf of Bank, within thirty (30) days thereafter.
Borrower agrees that such one-year period is a reasonable and sufficient time
for Borrower to investigate and act upon any such claim or cause of action. The
one-year period provided herein shall not be waived, tolled, or extended except
by the written consent of Bank in its sole discretion. This provision shall
survive any termination of this Loan Agreement or any other Loan Document.

 

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

 

18



--------------------------------------------------------------------------------

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

 

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

 

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know or should not have reasonably known that the third
party is prohibited from disclosing the information.

 

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

 

  13 DEFINITIONS

 

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower” is defined in the preamble hereof

 

19



--------------------------------------------------------------------------------

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest

 

20



--------------------------------------------------------------------------------

rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

 

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.5(b).

 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, maintained with
Bank.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiaries” is any Subsidiary of Borrower organized under the laws
of any state in the United States of America.

 

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

 

“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

21



--------------------------------------------------------------------------------

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if the first day of the
month does not fall on a Business Day, then on the first Business Day following
such date), and each date a Prime Rate Advance is converted into a LIBOR Advance
to the extent of the amount converted to a LIBOR Advance.

 

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2) or three (3) months thereafter, in each case
as Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

22



--------------------------------------------------------------------------------

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded upward
to the nearest 1/16th of one percent (0.0625%)) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

 

“LIBOR Rate Margin” is two and one-half (2.5) percentage points.

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/100th of one percent (0.01%)) in which Bank customarily participates
at 11:00 a.m. (local time in such interbank market) two (2) Business Days prior
to the first day of such Interest Period for a period approximately equal to
such Interest Period and in an amount approximately equal to the amount of such
Advance.

 

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6.6 during the next succeeding financial
reporting period.

 

“Material Indebtedness” is any Indebtedness the principal amount of which is
equal to or greater than $500,000.

 

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit B, with appropriate
insertions.

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C, with
appropriate insertions.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

 

23



--------------------------------------------------------------------------------

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Distributions” means:

 

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed $100,000 in any fiscal year provided that at the time of
such purchase no Default or Event of Default has occurred and is continuing;

 

(b) distributions or dividends consisting solely of Borrower’s capital stock;

 

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

 

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

 

(e) purchases of capital stock pledged as collateral for loans to employees;

 

(f) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;

 

(g) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations;

 

(h) the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions; and

 

(i) other distributions, dividends or purchases of Borrower’s capital stock in
cash, provided that the aggregate amount of such distributions, dividends, or
purchases made pursuant to this clause (i) during the period commencing on the
Effective Date and ending on the date of determination, when combined with
purchases of Subordinated Debt during such period, shall not exceed $100,000,
and no Default or Event of Default exists or could result from such other
distribution, dividend, or purchase.

 

“Permitted Indebtedness” is:

 

(a) Borrower’s Indebtedness to Bank under this Agreement or any other Loan
Document;

 

(b) (i) any Indebtedness existing on the Effective Date that does not exceed
$750,000 in principal amount on the Effective Date, and (ii) any Indebtedness in
excess of $750,000 in principal amount existing on the Effective Date and shown
on the Perfection Certificate;

 

(c) Subordinated Debt;

 

(d) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;

 

(e) guaranties of Permitted Indebtedness;

 

24



--------------------------------------------------------------------------------

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(g) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;

 

(h) Indebtedness between Borrower and any of its Subsidiaries or among any of
Borrower’s Subsidiaries;

 

(i) Indebtedness with respect to documentary letters of credit;

 

(j) capitalized leases and purchase money Indebtedness not to exceed $2,000,000
in the aggregate in any fiscal year secured by Permitted Liens;

 

(k) Indebtedness of entities acquired in any permitted merger or acquisition
transaction;

 

(l) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder;

 

(m) other Indebtedness, if, on the date of incurring any Indebtedness pursuant
to this clause (m), the outstanding aggregate amount of all Indebtedness
incurred pursuant to this clause (m) does not exceed $500,000; and

 

(n) Indebtedness which is Subordinated Debt and is incurred in connection with
the issuance by Borrower of unsecured convertible notes in an underwritten
public offering or private placement to qualified institutional buyers pursuant
to Rule 144A of the Securities Act of 1933, as amended, but only so long as a
Default or an Event of Default does not exist either before or immediately after
the issuance of such convertible notes.

 

“Permitted Investments” are:

 

(a) Investments existing on the Effective Date;

 

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
maturing no more than 2 years after issue;

 

(c) Investments approved by the Borrower’s Board of Directors or its Audit
Committee or otherwise pursuant to a Board-approved investment policy;

 

(d) Investments in or to Borrower or any of its Subsidiaries;

 

(e) Investments consisting of Collateral Accounts in the name of Borrower or any
Subsidiary so long as Bank has a first priority, perfected security interest in
such Collateral Accounts;

 

(f) Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

 

(g) Investments received in satisfaction or partial satisfaction of obligations
owed by financially troubled obligors;

 

25



--------------------------------------------------------------------------------

(h) Investments acquired in exchange for any other Investments in connection
with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

 

(i) Investments acquired as a result of a foreclosure with respect to any
secured Investment;

 

(j) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;

 

(k) Investments consisting of loans and advances to employees in an aggregate
amount not to exceed $100,000; and

 

(l) other Investments, if, on the date of incurring any Investments pursuant to
this clause (l), the outstanding aggregate amount of all Investments incurred
pursuant to this clause (l) does not exceed $500,000.

 

“Permitted Liens” are:

 

(a) (i) Liens securing Permitted Indebtedness described under clause (b) of the
definition of “Permitted Indebtedness” or (ii) Liens arising under this
Agreement or other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s Liens;

 

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

 

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

 

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

 

(f) any Transfer permitted under Section 7.1;

 

(g) leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

 

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 or 8.7;

 

(i) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit or securities accounts held at such institutions;

 

(j) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being

 

26



--------------------------------------------------------------------------------

contested in good faith and by appropriate proceeding if adequate reserves with
respect thereto are maintained on the books of the applicable Person;

 

(k) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and compliance with other social
security requirements applicable to Borrower; and

 

(l) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

 

“Quick Assets” is, on any date, Borrower’s consolidated, unrestricted cash, Cash
Equivalents, net billed accounts receivable and investments with maturities of
fewer than 12 months determined according to GAAP.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Renewal Date” means January 31, 2006.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$10,000,000 outstanding at any time.

 

“Revolving Line Maturity Date” is the earliest of (a) the Renewal Date, if an
Event of Default has occurred and is continuing; (b) January 30, 2007; or
(c) the date Bank exercises its remedies under Section 9.1(a).

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing or contains subordination and payment terms substantially
identical to those set

 

27



--------------------------------------------------------------------------------

forth on Exhibit E hereto, and (b) to the extent the terms of subordination do
not change adversely to Bank, refinancings, refundings, renewals, amendments or
extensions of any of the foregoing.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Transfer” is defined in Section 7.1.

 

[Signature page follows.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: ISTA PHARMACEUTICALS, INC. By:  

/s/ Vicente Anido, Jr.

Name:  

Vicente Anido, Jr.

Title:  

President and Chief Executive Officer

BANK: SILICON VALLEY BANK By:  

/s/ Derek Hoyt

Name:  

Derek Hoyt

Title:  

Relationship Manager

Effective Date: December 22, 2005



--------------------------------------------------------------------------------

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired intellectual property or any
rights therein, including but not limited to: any copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions,
technology or data, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing; provided, however, the Collateral
shall include all Accounts, license and royalty fees and other revenues,
proceeds, or income arising out of or relating to any of the foregoing.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank set
forth in Section 7.11 of the Loan Agreement, Borrower has agreed not to encumber
any of its intellectual property which is not immaterial or which generates
revenue without Bank’s prior written consent.



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

ISTA PHARMACEUTICALS, INC.

 

Date:                     

 

TO: SILICON VALLEY BANK

     2003 Tasman Drive

     Santa Clara, CA 95054

     Attention: Corporate Services Department

 

RE: Loan and Security Agreement dated as of December 22, 2005 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between ISTA PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), and
Silicon Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of an Advance.

 

1. The Funding Date, which shall be a Business Day, of the requested borrowing
is                         .

 

2. The aggregate amount of the requested borrowing is $                        .

 

3. The requested Advance shall consist of $                     of Prime Rate
Advances and $             of LIBOR Advances.

 

4. The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be                  months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

 

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Advance; and

 

Sample Notice of Borrowing

1



--------------------------------------------------------------------------------

(c) the requested Advance will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, the Revolving
Line.

 

BORROWER       ISTA PHARMACEUTICALS, INC.             By:                

Name: 

               

Title:

   

 

For internal Bank use only

 

LIBOR Pricing Date

--------------------------------------------------------------------------------

  

LIBOR

--------------------------------------------------------------------------------

   LIBOR Variance


--------------------------------------------------------------------------------

   

Maturity Date

--------------------------------------------------------------------------------

          ____ %    

 

Sample Notice of Borrowing

2



--------------------------------------------------------------------------------

Sample Notice of Conversion/Continuation

 

EXHIBIT C

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

ISTA PHARMACEUTICALS, INC.

 

Date:                     

 

TO: SILICON VALLEY BANK

3003 TASMAN DRIVE

Santa Clara, CA 95054

Attention:

 

RE: Loan and Security Agreement dated as of December 22, 2005 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between ISTA PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), and
Silicon Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

 

1. The date of the [conversion] [continuation] is                     , 20    .

 

2. The aggregate amount of the proposed Advances to be [converted] is
$                     or [continued] is $                    .

 

3. The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.

 

4. The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be          months.

 

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

 

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

 

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

[Signature page follows.]

 

1



--------------------------------------------------------------------------------

BORROWER       ISTA PHARMACEUTICALS, INC.            

By:   

               

Name:

               

Title:

   

 

For internal Bank use only

 

LIBOR Pricing Date

--------------------------------------------------------------------------------

   LIBOR


--------------------------------------------------------------------------------

   LIBOR Variance


--------------------------------------------------------------------------------

    Maturity Date


--------------------------------------------------------------------------------

                       %    

 

2



--------------------------------------------------------------------------------

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:  

   SILICON VALLEY BANK    Date:                     

FROM:

   ISTA PHARMACEUTICALS, INC.     

 

The undersigned authorized officer of ISTA PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (the “Agreement”),
(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes    No

 

Financial Covenant

--------------------------------------------------------------------------------

   Required


--------------------------------------------------------------------------------

  Actual


--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Maintain:

             

Minimum Adjusted Quick Ratio, Monthly:

   1.5:1.0               :1.0    Yes  No

Maximum Loss, Quarterly:

   $ *   $                Yes  No

 

* As set forth in Schedule I hereto.

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

1



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ISTA PHARMACEUTICALS, INC.       BANK USE ONLY             Received by:     By:
              AUTHORIZED SIGNER Name:           Date:     Title:          
Verified:                     AUTHORIZED SIGNER             Date:              
  Compliance Status:         Yes         No

 

2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

[NOTE – some values for the calculations below refer to lines in other financial
covenant calculations (see lines A and B for Adjusted Quick Ratio covenant). If
the financial covenants with lines that serve as cross-references are not going
to be measured (and are therefore not included in this schedule), then the
drafter will have to insert the appropriate formulas in the financial covenants
that are measured rather than just relying on cross-references.]

 

Dated:                                          

 

  I. Adjusted Quick Ratio (Section 6.6(a))

 

Required:

  

1.50:1.00

    

Actual:

         

A.

  

Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries

   $        

B.

  

Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries

   $        

C.

  

Aggregate value of the Investments with maturities of fewer than 12 months of
Borrower and it Subsidiaries

   $        

D.

  

Quick Assets (the sum of lines A through C)

   $        

E.

  

Aggregate value of Obligations to Bank

   $        

F.

  

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness) that matures within one (1) year and current portion of
Subordinated Debt permitted by Bank to be paid by Borrower

  

$        

G.

  

Current Liabilities (the sum of lines E and F)

   $        

H.

  

Value of Line I.D. (Quick Assets)

   $        

I.

  

Value of Line I.G. (Current Liabilities)

   $        

J.

  

Aggregate value of all amounts received or invoiced by Borrower in advance of
performance under contracts and not yet recognized as revenue

  

$        

K.

  

Line B minus line C

   $        

L.

  

Adjusted Quick Ratio (line H divided by line K)

    

 

Is line E equal to or greater than 1.50:1.00?

 

¨ No, not in compliance

   ¨  Yes, in compliance

 

1



--------------------------------------------------------------------------------

II. Maximum Losses (Section 6.6(b))

 

Required:

  

See below

      

Actual:

           

A.

  

Aggregate value of Borrower losses

   $         

 

Is line A less than or equal to (i) $11,500,000 for the quarter ending
December 31, 2005, (ii) $10,500,000 for the quarter ending March 31, 2006,
(iii) $8,500,000 for the quarter ending June 30, 2006, (iv) $7,000,000 for the
quarter ending September 30, 2006 and (v) $5,000,000 for each quarter ending
thereafter?

 

¨ No, not in compliance

   ¨  Yes, in compliance

 

2



--------------------------------------------------------------------------------

EXHIBIT E

 

PRE-APPROVED

SUBORDINATION AND PAYMENT TERMS

 

1